COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judges Frank and Clements


CHANDRU M. BAXANI
                                           MEMORANDUM OPINION *
v.   Record No. 2945-02-2                      PER CURIAM
                                              JULY 1, 2003
CHUI YING C. BAXANI


              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                       George F. Tidey, Judge

           Thomas T. Hassell, Jr., for appellant.

           Andrea C. Long (Boone, Beale, Cosby & Long,
           on brief), for appellee.


     Chandru M. Baxani, husband, appeals the final divorce decree

of the trial court concerning the equitable distribution award

and the spousal support award to Chui Ying C. Baxani, wife.     On

appeal, husband contends the trial court erred by:    (1) awarding

attorney's fees to wife; (2) failing to credit him for

post-separation mortgage payments; (3) awarding spousal support to

wife; and (4) failing to make written findings identifying the

factors that sustain its spousal support award.     Wife also

requests an award of attorney's fees she has incurred in defense

of this appeal.   Upon review of the briefs and the record, we

conclude that husband's appeal is without merit.    Accordingly, we

summarily affirm the decision of the trial court.    See Rule 5A:27.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                               BACKGROUND

        The parties married in 1971 and had three children together,

one of whom was under the age of eighteen at the time of the

divorce.    Wife moved out of the marital residence in July 1998,

and husband asserts that she deserted the marriage.    However, wife

contends the parties discussed ending the marriage, separating,

and selling the marital residence prior to her move.

        Wife filed a bill of complaint seeking a divorce on the

ground of living separate and apart continuously for a period

exceeding one year.    She also sought spousal support and the

equitable distribution of the parties' property.

        The trial court granted the parties a divorce on the ground

of having lived separate and apart for a period in excess of one

year.    In its July 2, 2002 letter opinion, the trial court awarded

wife spousal support in the amount of $450 per month.    It also

ordered that the parties sell the marital residence and divide the

net proceeds equally.    Husband was to receive a monetary credit

for the costs of several repairs he had made to the house after

the parties separated.    The trial court also ordered that husband

was responsible for any necessary repairs to the house as

suggested by a real estate agent and that he would be reimbursed

for these repairs from the proceeds of the sale.    The trial court

denied husband's request for credit for post-separation mortgage

payments he made.    In addition, the court awarded wife $5,000 in

attorney's fees.

                                 - 2 -
     Husband raised objections to the trial court's decision and

he requested that the court reconsider its rulings concerning the

awards for attorney's fees and spousal support and the failure to

credit husband for the post-separation mortgage payments.   The

trial court declined to reconsider its decision.

                          ATTORNEY'S FEES

     "An award of attorney's fees is a matter submitted to the

trial court's sound discretion and is reviewable on appeal only

for an abuse of discretion."   Graves v. Graves, 4 Va. App. 326,

333, 357 S.E.2d 554, 558 (1987) (citation omitted).   "The key to a

proper award of counsel fees is reasonableness under all the

circumstances."   Lightburn v. Lightburn, 22 Va. App. 612, 621, 472

S.E.2d 281, 285 (1996).

     Husband argues that the award of attorney's fees was an abuse

of discretion because wife deserted the marriage and because the

income of the parties is substantially identical.   Although

husband asserted that wife deserted the marriage, wife contended

that the parties discussed getting a divorce and selling the

marital home prior to her moving from the marital home.   She also

indicated that she moved from the martial residence only after

husband failed to take steps to sell the house.    Furthermore, the

trial court granted the divorce on the ground that the parties had

lived separate and apart in excess of one year, not on the ground

of desertion.   Moreover, as husband admits, even after taking into

account husband's monthly spousal support payment to wife, his

                               - 3 -
income remains $1,200 per year greater than wife's income.

Accordingly, the trial court did not abuse its discretion in

awarding wife $5,000 in attorney's fees.

                  POST-SEPARATION MORTGAGE PAYMENTS

     The record established that husband retained exclusive use of

the marital residence after the parties separated.     He also made

all of the post-separation monthly mortgage payments.     "Although

the separate contribution of one party to the acquisition, care,

and maintenance of marital property is a factor that the trial

court must consider when making its award of equitable

distribution, Code § 20-107.3 does not mandate that the trial

court award a corresponding dollar-for-dollar credit for such

contributions."   Von Raab v. Von Raab, 26 Va. App. 239, 249-50,

494 S.E.2d 156, 161 (1997).   In addition, since the parties

separated, husband received the tax benefits associated with

paying the mortgage interest and the real estate property taxes

for the house, while wife paid rent for an apartment where she and

several of the parties' children lived.      Therefore, we cannot say

that the trial court abused its discretion by refusing to award

husband a credit for his post-separation mortgage payments on the

marital residence property.

                           SPOUSAL SUPPORT

     "In awarding spousal support, the [trial court] must consider

the relative needs and abilities of the parties.      [The court] is

guided by the . . . factors that are set forth in Code § 20-107.1.

                               - 4 -
When the [trial court] has given due consideration to these

factors, [its] determination will not be disturbed on appeal

except for clear abuse of discretion."    Collier v. Collier, 2

Va. App. 125, 129, 341 S.E.2d 827, 829 (1986).    "'In fixing the

amount of the spousal support award, . . . the court's ruling will

not be disturbed on appeal unless there has been a clear abuse of

discretion.   We will reverse the trial court only when its

decision is plainly wrong or without evidence to support it.'"

Moreno v. Moreno, 24 Va. App. 190, 194-95, 480 S.E.2d 792, 794

(1997) (citation omitted).

     In its letter opinion, the trial court specifically stated

that it considered the statutory factors for making a spousal

support award, including the length of the marriage and the

earning capacities of the parties.     Indeed, the evidence showed

that husband and wife were married for over thirty years.     Husband

earns $36,000 per year and wife earns $24,000 per year.    Wife is

in poor physical condition, has undergone several recent surgical

operations, and faces more medical treatments.    The evidence also

showed that, during the marriage, wife made numerous monetary and

non-monetary contributions to the well-being of the family and

their home.   She also worked for husband's clothing businesses

from about 1977 to 1981.

     In addition, as stated above, the trial court did not find

that wife deserted the marriage.   Moreover, wife testified that

she suffered both verbal and emotional abuse from husband during

                               - 5 -
the marriage.   Based on this evidence, we cannot say that the

trial court abused its discretion in awarding wife spousal

support.

                       CODE § 20-107.1 FACTORS

     Husband asserts that the trial court erred in failing to make

written findings and conclusions pursuant to Code § 20-107.1,

identifying the factors that support the spousal support award.

However, husband failed to make this argument to the trial court.

"The Court of Appeals will not consider an argument on appeal

which was not presented to the trial court."      Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

See Rule 5A:18.    Accordingly, Rule 5A:18 bars our consideration

of this question on appeal.    Moreover, the record does not

reflect any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.

                      ATTORNEY'S FEES ON APPEAL

     Wife has requested attorney's fees for matters relating to

this appeal.    Upon consideration of the entire record in this

case, we hold that wife is entitled to a reasonable amount of

attorney's fees incurred in this appeal and we remand this matter

to the trial court for it to determine the proper amount of the

award.




                                - 6 -
     Accordingly, we summarily affirm this appeal and remand the

matter to the trial court for the determination of wife's

attorney's fees incurred on appeal.

                                            Affirmed and remanded.




                              - 7 -